Citation Nr: 1542903	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  14-10 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1964 to March 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for a skin rash to include as due to Agent Orange exposure.

In September 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A copy of the transcript is associated with the Veteran's claim file.

The Board has reviewed the Veteran's paper claims file as well as the electronic records in the Veterans Benefits Management System (VBMS) and the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking to establish service connection for a skin disorder.  He maintains that his skin disorder is due to his alleged exposure to Agent Orange while serving in Vietnam, as well as due to excessive sun exposure/damage that occurred during military service, and from human papilloma virus (HPV) which he contends was incurred during service.  

The evidence of record indicates that the Veteran has been diagnosed with various skin disorders, including dermatitis, psoriasis, urticaria, onychomycosis, actinic keratoses, and squamous cell carcinoma.  The Veteran's service treatment records show treatment for venereal disease, and warts on his penis which were diagnosed as nevi and condyloma, which were removed during an in-patient procedure in July 1966.  

The Veteran, at his September 2014 Board hearing, stated that he believed his current skin disorder was also due to exposure to sun.  He stated that the only time he really spent a great deal of time in the sun was when he was on active duty and operated a LARC-V amphibious vehicle on the water.  He also stated that since service he had basically worked indoors in a factory and has not had any excessive sun exposure.  The Veteran also stated that he sought treatment for HPV while in service, and had surgery in 1966, the same year he separated from service.  He stated that his doctor told him that his squamous cell carcinoma could possibly be related to HPV he incurred while in the military.    

In this case, there is no medical opinion that addresses the etiology of the Veteran's skin disorders.  In light of the evidence discussed above, the Board finds that a VA examination with a medical opinion is warranted in this case.  See 38 C.F.R. § 3.159(c) (4) (C); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Also, at his September 2014 Board hearing, the Veteran indicated that he underwent previous private treatment with Dr. S.S. for his skin condition.  A September 2014 Skin Diseases Disability Benefits Questionnaire completed by Dr. S.Z.S. indicates that underwent treatment and surgery from 2009 to 2013.  The claims file does contain records from Dr. S.Z.S.; however they are only up to April 2011.  As there is a possibility that there are additional treatment records, on remand, the complete treatment records from Dr. S.Z.S. should be obtained.

Finally, as the Veteran indicated that he currently receives VA treatment for his skin problems, updated VA treatment records should be obtained and associated with the claims file.




Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of complete treatment records from Dr. S.Z.S., as well as any other private facilities where he has received treatment.  After obtaining the completed VA Form 21-4142, VA should attempt to obtain these records not already associated with the claims file.

2.  Obtain updated VA treatment records from the Louisville, Kentucky VA Medical Center and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of January 2014 to the present.

3.  Schedule the Veteran for a VA dermatology examination to ascertain the nature and etiology of his skin disorder.  The entire claims folder, (VBMS and Virtual VA), should be made available to the examiner for review prior to completion of the examination.  The examiner is asked to perform all necessary tests and studies.  The examiner is asked to address the following:

a)  The examiner is asked to identify all skin disorders present.  The examiner must specifically consider and address the Veteran's diagnoses of skin disorders in the claims file, to include diagnoses of dermatitis, psoriasis, urticaria, onychomycosis, actinic keratoses, and squamous cell carcinoma. 

b)  For each identified skin disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified skin disorder is related to service, to include exposure to sun during service and/or herbicide exposure during service.

In formulating this opinion, the examiner must discuss the Veteran's service treatment records, which show treatment for venereal disease and warts on his penis, diagnosed as nevi and condyloma, which were removed during an in-patient procedure in July 1966.  The examiner must also discuss the Veteran's lay statements that while on active duty he operated a LARC-V amphibious vehicle on the water, and that since service he worked indoors in a factory and has not had any excessive sun exposure.

The examiner should provide a complete explanation for all conclusions reached, based on examination findings, records contained in the claims file, and medical principals.  In addition, the examiner must discuss the Veteran's lay statements regarding the nature and onset of his disability as part of his or her rationale. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




